Citation Nr: 1017553	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-01 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected limitation of motion of the right elbow.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected limitation of supination and pronation, 
right upper extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected facet arthropathy of the lumbar 
spine.

4.  Entitlement to an initial compensable evaluation of 
service-connected status post nasal fracture.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for refractive error of the eyes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to May 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In July 2007, the RO denied entitlement to evaluations in 
excess of 20 percent for the Veteran's service-connected 
right elbow and right upper extremity disorders.  The next 
month, the Veteran filed a notice of disagreement, and the RO 
issued a statement of the case dated in December 2007.  The 
Veteran filed his substantive appeal in January 2008.

In September 2008, the RO granted entitlement to service 
connection for facet arthropathy of the lumbar spine, 
evaluated as 10 percent disabling, and status post nasal 
fracture, evaluated as noncompensable.  The RO also denied 
the Veteran's application to reopen his claim of entitlement 
to service connection for refractive error (claimed as vision 
disability).  The Veteran filed a notice of disagreement 
dated in October 2008, and the RO issued as statement of the 
case dated in May 2009.  The Veteran filed a substantive 
appeal dated in June 2009.

In March 2009, the RO denied entitlement to service 
connection for bilateral hearing loss and tinnitus.  The 
Veteran filed a notice of disagreement the same month, and 
the RO issued as statement of the case dated in May 2009.  
The Veteran filed a substantive appeal dated in June 2009.

In his substantive appeal on Form 9 dated in January 2008, 
the Veteran requested that he be afforded a hearing conducted 
before a Veteran's Law Judge at the local VA office.  In 
March 2010, the Veteran, through his representative, withdrew 
his request for a hearing.  38 C.F.R. § 20.704.  

In March 2010, the Veteran submitted additional statements 
and evidence in connection with his appeal.  This evidence 
was not accompanied by a waiver of RO consideration.  As this 
evidence is cumulative of evidence already submitted to VA 
prior to the most recent relevant statements of the case, a 
remand for initial RO consideration is not required.

The Board notes that, with respect to the claim of 
entitlement to service connection for refractive error, 
before reaching the merits of the Veteran's claim, the Board 
must first rule on the matter of reopening of the claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether it is proper for the claims to be reopened.  
See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  This issue has therefore been styled as set forth 
above.  

Because the assigned evaluations of the Veteran's service-
connected right elbow and right upper extremity disabilities 
do not represent the maximum ratings available for these 
disabilities, the Veteran's claims challenging these 
evaluations remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

In addition, as the Veteran has perfected an appeal as to the 
initial ratings assigned for his lumbar spine disability and 
status post nasal fracture, the Board has characterized these 
issues in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (appeals from original awards 
are not to be construed as claims for increased ratings), 
which requires consideration of the evidence since the 
effective date of the grant of service connection.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The veteran's service-connected limitation of motion of 
the right elbow is evaluated at the maximum evaluation under 
Diagnostic Code 5208, and the preponderance of the competent 
and credible evidence is against finding that the Veteran's 
service-connected limitation of motion of the right elbow and 
limitation of supination and pronation, right upper 
extremity, are productive of favorable ankylosis of the elbow 
at an angle between 90 degrees and 70 degrees; even taking 
into account complaints of pain, flexion of the major forearm 
limited to 70 degrees, extension of the major forearm limited 
to 90 degrees, loss of pronation motion beyond the middle of 
the arc; dominant hand fixed in full pronation; dominant hand 
fixed in supination or hyperpronation; flail joint of the 
right elbow; or malunion or nonunion of the radius or ulna

3.  The Veteran's service-connected low back disability is 
not manifested by forward flexion of the thoracolumbar spine 
limited to not greater that 60 degrees, a combined range of 
motion of the thoracolumbar spine limited to not greater than 
120 degrees, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, 
manifested by complaints of pain and mild limitation of 
motion; nor does the medical evidence indicate incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.

4.  The Veteran's status post nasal fracture is not 
manifested by 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side, scarring, 
loss of part of the nose, or deformity.

5.  The Veteran has not been shown to have a bilateral 
hearing loss disability or tinnitus that were incurred in or 
aggravated by the Veteran's period of military service. 

6.  In an August 1952 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
refractive error.  The Veteran did not file a notice of 
disagreement and the decision became final.

7.  The evidence received since the August 1952 RO decision, 
by itself or in connection with previously considered 
evidence, does not relate to an unestablished fact necessary 
to substantiate the claim or raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for refractive error.


CONCLUSIONS OF LAW

1.  The criteria for ratings in excess of 20 percent for the 
Veteran's service-connected limitation of motion of the right 
elbow and limitation of pronation and supination of the right 
upper extremity have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5205-13 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for the Veteran's low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5243 (2009).

3. The criteria for an initial compensable rating for 
service-connected nasal fracture have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.97, 
Diagnostic Codes 6502, 6504 (2009); 4118, Diagnostic Code 
7800 (2009).

4.  The Veteran has not been shown to have a bilateral 
hearing loss disability or tinnitus that were incurred in or 
aggravated by the Veteran's period of military service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303 (2009).

5.  An August 1952 RO decision that denied entitlement to 
service connection for refractive error is a final decision.  
38 U.S.C. § 709 (1946); Veterans Regulation No. 2(a), Part 
II, Par. III; Department of Veterans Affairs Regulation 1008 
(1952).

6.  The evidence received subsequent to the August 1952 RO 
decision is new but not material, and the request to reopen 
the Veteran's claim of entitlement to service connection for 
refractive error is denied. 38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's (1) request to reopen a 
previously denied claim of entitlement to service connection 
for refractive error, claimed as a vision disability, and (2) 
claims of entitlement to higher evaluations for service-
connected right elbow, right upper extremity, lumbar spine, 
and nasal fracture disabilities, and entitlement to service 
connection for hearing loss and tinnitus, the Board finds 
that VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  In this regard, the Board finds that letters dated in 
March, April, May, and November 2008, satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Veteran was aware from these letters what evidence was 
necessary to support his claims; and that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claims.  In addition, the letters informed the Veteran that 
additional information or evidence was needed to support his 
claims; and asked the Veteran to send the information to VA.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini 
II].

In terms of the Veteran's new and material claim, the Board 
observes that the April 2008 letter specifically notified the 
Veteran that his claim of entitlement to service connection 
for refractive error had previously been denied.  The letter 
stated that the claim was denied because the condition was 
congenital.  The Veteran was informed that he needed to 
submit new and material evidence in support of his claim.  
The letter explained that new evidence was evidence submitted 
to the RO for the first time; and material evidence was 
existing evidence that pertained to the Veteran's previous 
denial of service connection.  The RO also informed the 
Veteran that new and material evidence must raise a 
reasonable possibility to substantiate the claim.  Kent v. 
Nicholson, 20 Vet App. 1 (2006).  The April 2008 letter was 
sent prior to the initial readjudication of the Veteran's 
claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].  

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 (VA's regulation concerning VA assistance in 
developing claims) has been revised in part recently.  These 
revisions became effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at hand.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice.  Finally, under 38 
C.F.R. § 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate section 38 
U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) [Mayfield II].

In addition to the foregoing, the Board observes that the 
Veteran's service medical records, VA treatment records, and 
private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  And there 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  Here, the Board notes that, while 
many service treatment records have been associated with the 
Veteran's claims file, the Veteran's claims file indicates 
that the Veteran's service medical records could not be 
obtained from the National Personnel Records Center (NPRC) 
because of the 1973 fire at that facility.   In this regard, 
the Board recognizes its heightened duty to explain its 
findings and conclusions and to consider benefit of the doubt 
and corroborative testimony such as buddy statements in cases 
where records are unavailable.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

In this regard, the Board also acknowledges that the Veteran 
has not been afforded a VA examination in connection with his 
refractive error claim.  However, unless new and material 
evidence is submitted, the duty to assist an appellant does 
not include a VA examination. 38 C.F.R. § 3.159(c)(4)(iii).  

In addition, the Board acknowledges that the Veteran has not 
been afforded a VA examination in connection with his claims 
of entitlement to service connection for hearing loss and 
tinnitus.  Under the VCAA, an examination or medical opinion 
is considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the Veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability.  38 C.F.R. § 3.159(c)(4).  As the 
record contains no evidence that he Veteran currently has a 
hearing loss disability or tinnitus, the Board finds that a 
VA examination is unnecessary.

Finally, with respect to the Veteran's lumbar spine and nasal 
fracture, the Board notes that, in Dingess v. Nicholson, the 
Court held that upon receipt of an application for service 
connection, VA is required to notify a claimant of what 
information and evidence will substantiate the elements of 
the claim for service connection, including that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, however, the 
Court also declared, that "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  As such, 
no further VCAA notice is required with respect to the 
Veteran's claims for initial higher disability ratings for 
facet arthropathy of the lumbar spine and status post nasal 
fracture.  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision with respect 
to these claims.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

The Board concludes, after reviewing all evidence of record, 
that the preponderance of the evidence is against the 
Veteran's claims.  As such, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned to these claims are rendered moot; and no further 
notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and proceeds with a merits 
adjudication of the Veteran's claims.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Increased ratings

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  In this regard, the Board also acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the Veteran's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Where a Veteran has been 
diagnosed as having a specific condition and the diagnosed 
condition is not listed in the Ratings Schedule, the 
diagnosed condition will be evaluated by analogy to closely-
related diseases or injuries in which not only the functions 
affected, but the anatomical localizations and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  In 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  Id.  However, in that regard, the Board notes 
that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The Board notes, however, that the Court 
has held that 38 C.F.R. § 4.40 does not require a separate 
rating for pain but rather provides guidance for determining 
ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

A.  Limitation of motion of the right elbow, and limitation 
of supination and pronation, right upper extremity.

First, the Veteran contends that he should be awarded 
evaluations in excess of 20 percent for his service-connected 
right elbow and right upper extremity disabilities.  His 
conditions are currently evaluated under Diagnostic Codes 
5208 and 5213, respectively.  Before evaluating whether 
higher evaluations are warranted, the Board will review the 
relevant Diagnostic Codes.  In doing so, the Board notes that 
the Veteran's right arm has been found to be his dominant, or 
major, arm.  The Board also notes that the Veteran's 20 
percent ratings have been in effect for 20 years or more.  As 
such, the ratings may not be reduced.  See 38 C.F.R. 
§ 3.951(b).  

Normal ranges of motion of the elbow and forearm are 0 
degrees to 145 degrees in elbow flexion. 38 C.F.R. § 4.71, 
Plate I.  38 C.F.R. § 4.71 also states that Plate I provides 
a standardized description of ankylosis and joint motion 
measurement.  The anatomical position is considered as 0 
degrees, with two major exceptions:  (a) shoulder rotation - 
arm abducted to 90 degrees, elbow flexed to 90 degrees with 
the position of the forearm reflecting the midpoint 0 degrees 
between internal and external rotation of the shoulder, and 
(b) supination and pronation - the arm next to the body, 
elbow flexed to 90 degrees, and the forearm in the 
midposition 0 degrees between supination and pronation.

Under the provisions of Diagnostic Code 5205, a 40 percent 
rating for the major elbow and a 30 percent rating for the 
minor elbow is warranted for favorable ankylosis of the elbow 
at an angle between 90 degrees and 70 degrees.  A 50 percent 
rating for the major elbow and a 40 percent rating for the 
minor elbow is warranted for intermediate ankylosis of the 
elbow at an angle of more than 90 degrees or between 70 
degrees and 50 degrees.  A 60 percent rating for the major 
elbow and 50 percent rating for the minor elbow is warranted 
for unfavorable ankylosis of the elbow at an angle of less 
than 50 degrees or with complete loss of supination or 
pronation.  38 C.F.R. § 4.71a.

Under the limitation of flexion of the forearm provisions of 
Diagnostic Code 5206, a noncompensable rating is warranted 
for flexion of the major forearm limited to 110 degrees; a 10 
percent rating is warranted for flexion of the major forearm 
limited to 100 degrees; a 20 percent rating is warranted for 
flexion of the major forearm limited to 90 degrees; a 30 
percent rating is warranted for flexion of the major forearm 
limited to 70 degrees; a 40 percent rating is warranted for 
flexion of the major forearm limited to 55 degrees; and a 50 
percent rating is warranted for flexion of the major forearm 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.

Under the limitation of extension of the forearm provisions 
of Diagnostic Code 5207, a 10 percent rating is warranted for 
extension of the major forearm limited to 45 degrees and for 
extension of the major forearm limited to 60 degrees; a 20 
percent rating is warranted for extension of the major 
forearm limited to 75 degrees; a 30 percent rating is 
warranted for extension of the major forearm limited to 90 
degrees; a 40 percent rating is warranted for extension of 
the major forearm limited to 100 degrees; and a 50 percent 
rating is warranted for extension of the major forearm 
limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5207.

In addition to the foregoing, a 20 percent rating is 
warranted where flexion of the forearm is limited to 100 
degrees and extension is limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5208.

The schedule also includes criteria for evaluation of 
limitation of pronation and supination.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213.  A 20 percent rating is warranted for 
loss of pronation motion beyond the last quarter of the arc, 
and a 30 percent rating is warranted for loss of pronation 
motion beyond the middle of the arc.  See 38 C.F.R. §§ 4.71, 
Plate I; 4.71a, Diagnostic Code 5213.  Limitation of 
supination of 30 degrees or less warrants a 10 percent 
rating.  Id.

Diagnostic Code 5213 also provides for a 20 percent rating if 
the hand is fixed near the middle of the arc or moderate 
pronation; a 30 percent rating if the dominant hand is fixed 
in full pronation; and a 40 percent rating if the dominant 
hand is fixed in supination or hyperpronation.  Id.

The medical evidence in this case consists primarily of VA 
examinations dated in April 2007 and November 2008.

In the April 2007 VA examination, the Veteran reported that 
he injured his right elbow in 1951.  The examiner found no 
history of neoplasm, no constitutional symptoms of arthritis, 
and no incapacitating episodes of arthritis.  Range of motion 
of the right elbow was found to be flexion to 110 degrees 
with pain, extension 
to -30 degrees, pronation to 80 degrees, and supination to 10 
degrees.  The examiner indicated additional limitation of 
motion on repetitive use due to lack of endurance and pain.  
There was no shoulder dislocation or inflammatory arthritis 
found.  The examiner indicated that there was bony 
enlargement, deformity, painful movement, and instability of 
the right elbow.  X-rays revealed far advanced 
osteoarthritis.

The Veteran was again examined by VA in connection with his 
conditions.  The Veteran's medical history was noted and the 
Veteran indicated that his condition had grown progressively 
worse.  The Veteran was prescribed medication (NSAIDS).  The 
examiner found no history of neoplasm, no constitutional 
symptoms of arthritis, and no incapacitating episodes of 
arthritis.  Deformity, pain, stiffness, and flare-ups were 
reported in the right elbow.  The Veteran, however, was not 
noted to have episodes of dislocation, subluxation, or 
locking.  On flare-up, the Veteran was noted to have 
tenderness; he indicated that he would rest his arm for 
several hours.  Range of motion of the right elbow was found 
to be flexion to 110 degrees with pain, extension to -30 
degrees, pronation to 80 degrees, and supination to 10 
degrees.  The examiner indicated pain with movement, but no 
additional limitation of motion on repetitive use.  There was 
no recurrent shoulder dislocation or inflammatory arthritis, 
and no joint ankylosis.  The examiner indicated that there 
was bony enlargement, deformity, painful movement, and 
guarding of movement.  X-rays revealed nonunion of the right 
olecranon process fracture and severe osteoarthritis of the 
right elbow joint.  

Based on the foregoing, evaluations in excess of 20 percent 
for the Veteran's service-connected right elbow and right 
upper extremity disabilities are not warranted.  

First, the Board notes that the Veteran has been awarded the 
maximum evaluation under Diagnostic Code 5208, and therefore 
a higher evaluation under this Diagnostic Code is not 
warranted for his service-connected right elbow disorder.  

Higher evaluations, however, are available under Diagnostic 
Codes 5205, 5206, and 5207, if the right elbow condition is 
manifest by favorable ankylosis of the elbow at an angle 
between 90 degrees and 70 degrees, flexion of the major 
forearm limited to 70 degrees, or extension of the major 
forearm limited to 90 degrees.  In this case, however, the 
medical evidence does not indicate ankylosis of the elbow 
joint, and the medical evidence above does not indicate 
flexion and extension measurements that would warrant a 
higher evaluation.  

Here, the Board also notes that a separate rating under the 
provisions of Diagnostic Code 5003 is not warranted since a 
compensable rating has already been assigned under a 
limitation of motion code.

For a higher evaluation for the Veteran's service-connected 
limitation of pronation and supination of the right upper 
extremity, the disability must be productive of loss of 
pronation motion beyond the middle of the arc, the dominant 
hand fixed in full pronation, or the dominant hand fixed in 
supination or hyperpronation.  Here, the medical evidence 
indicates that the Veteran has pronation of 80 degrees and 
supination of 10 degrees.  There is no evidence that the 
right hand is fixed in full pronation, or that the right hand 
is fixed in supination or hyperpronation.

The Board further finds that a rating in excess of 20 percent 
is not warranted under any alternative provision.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5209-5212.  The record contains no 
evidence of flail joint of the right elbow, or joint fracture 
with marked cubitus varus or cubitus valgus deformity or with 
ununited fracture of the head of radius, so evaluation under 
the provisions of Diagnostic Code 5209 is not warranted.  
There is also no competent medical evidence of any malunion 
or nonunion of the radius or ulna, so evaluation under the 
provisions of Diagnostic Codes 5210-5212 is likewise not 
warranted.  

Based on the evidence of record, the criteria for a rating in 
excess of 20 percent for the Veteran's service-connected 
right elbow and right arm disabilities are not met at any 
time during the appeal period.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain. DeLuca, 8 Vet. 
App. at 206-07.  These factors have been taken into 
consideration in the assigned 20 percent evaluations.

The Board has also considered the doctrine of reasonable 
doubt but the preponderance of evidence is against the claims 
and thus they must be denied.

B.	 Low back disability

The Veteran's back disability is currently evaluated as 10 
percent disabling under Diagnostic Code 5242-5237, which is 
part of the General Rating Formula for Diseases and Injuries 
of the Spine.  38 C.F.R. § 4.71a.

This formula provides that, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching, in 
the area of the spine affected by the residuals of injury or 
disease:  

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, 

a 40 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.  Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
Id., Note (1).  

The Veteran's disability could also be evaluated under 
Diagnostic Code 5243.  Under this code, evaluation of 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.  

The medical evidence regarding the Veteran's back disability 
consists primarily of post-service treatment records and a VA 
examination dated in September 2008.  

The September 2008 VA examiner indicated that the Veteran's 
claims file had been reviewed in connection with the 
examination.  The examiner indicated that the date of onset 
for the Veteran's low back disability was 1951 and that this 
occurred during a gas stove explosion in the service where 
the Veteran was thrown onto his back.  The Veteran indicated 
that he was hospitalized for three months and that his back 
has bothered him since that time and has gotten progressively 
worse.  The Veteran was noted to have leg or foot weakness 
and history of fatigue, decreased motion, stiffness, 
weakness, spasms, and pain in his back.  The examiner 
indicated that there were flare-ups of the Veteran's spinal 
condition that were noted to be moderate in severity and 
occurred every two to three weeks, lasting for a matter of 
hours.  The examiner stated that there were no incapacitating 
episodes related to any intervertebral disc syndrome.  The 
Veteran was noted to be unable to walk for more than a few 
yards.  Upon examination, there was no evidence of spasm, 
atrophy, tenderness, or weakness.  There was, however, 
evidence of guarding, and pain with motion.  The examiner 
answered "no" to whether there was muscle spasm, localized 
tenderness or guarding severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  The Veteran was 
noted to have kyphosis.  Motor examination was noted to 
result in 4/5 for each of the lower extremity areas, and 
muscle tone was indicated to be normal with no muscle 
atrophy.  Sensory examination was 2/2 for vibration, pain, 
light touch, and position sense.  Reflex examination, was 1+ 
for each area tested.  Babinski testing was normal.  Range of 
motion testing revealed flexion of 70 degrees (with pain at 
70 degrees), extension of 20 degrees (with pain at 20 
degrees), right and left lateral flexion of 20 degrees (with 
pain at 20 degrees), right and left lateral rotation of 20 
degrees (with pain at 20 degrees).  There was pain on all 
motion, active and passive, including pain after repetitive 
use.  There was no additional limitation of motion on 
repetitive use of the joints.  The Veteran was diagnosed with 
mild facet arthropathy of the lumbar spine.  

The Veterans medical treatment records indicate low back 
pain, but do not indicate ongoing treatment for a back 
disability.  

Based on the foregoing, the Board finds that a higher 
evaluation for the Veteran's service-connected low back 
disability is not warranted.  

In order to warrant a higher evaluation under the new General 
Rating Formula for Diseases and Injuries of the Spine, there 
must be competent medical evidence of forward flexion of the 
thoracolumbar spine greater that 30 degrees but not greater 
that 60 degrees, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Here, the objective medical 
evidence of record reflects that the Veteran has forward 
flexion of the thoracolumbar spine of 70 degrees even with 
pain taken into consideration, and the combined range of 
motion was more than 120 degrees, again with pain taken into 
consideration.  While the Veteran was noted to have kyphosis, 
the examiner specifically answered "no" to whether there 
was muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  

The Board has also considered the criteria for rating 
intervertebral disc syndrome.  However, the objective 
evidence reflects that the Veteran does not have 
intervertebral disc syndrome.  There have been no findings of 
spasms or neurological symptoms, and there were negative 
neurologic findings on physical examination.  Therefore, the 
Board does not find that the Veteran's medical records show 
persistent symptoms of neuropathy or other neurological 
findings so as to arrive at the diagnosis of intervertebral 
disc disease.  Nevertheless, assuming for the sake of 
argument that the Veteran's current disability did involve 
radiculopathy and could be defined as intervertebral disc 
disease, there is no evidence that the Veteran had 
incapacitating episodes of at least 2 weeks but less than 4 
weeks.  As such, a disability rating in excess of 10 percent 
is not warranted under the formula for rating intervertebral 
disc syndrome based on incapacitating episodes.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the Veteran's 
service-connected back disability are contemplated in the 
assigned 10 percent rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  
A higher evaluation for pain is not for assignment.  
Spurgeon.

In this regard, the Board observes that under the Rating 
Schedule, the general rating formula notes that the rating 
criteria are to be applied with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  Other than the Veteran's 
report of pain, there was no evidence of visible behavior or 
adequate pathology to suggest that any additional functional 
impairment was commensurate with the criteria necessary for 
an evaluation in excess of 10 percent.  It is acknowledged 
that the Veteran has subjective complaints of pain affecting 
his ability to engage in certain activities.  However, "a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Finally, as noted above, there is no objective medical 
evidence throughout the appeal period showing that the 
Veteran has a neurological impairment stemming out of the 
service-connected back disability.  As such, a separate 
rating is not warranted.  See Note 2 to 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Given the facts above, the Veteran's back disability does not 
warrant an initial rating in excess of 10 percent under any 
of the pertinent rating criteria.  The evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).  

In view of the holding in Fenderson, and, based upon the 
record, the Board finds that at no time since the Veteran 
filed his claim for a higher evaluation has the disability on 
appeal been more disabling than as currently rated under the 
present decision of the Board.

C.  Status post nasal fracture

The Veteran has also claimed entitlement to a compensable 
evaluation for residuals of a fractured nose.  This 
disability is currently evaluated as zero percent disabling 
under 38 C.F.R. § 4.97, Diagnostic Code 6502.  This 
diagnostic code provides a 10 percent rating for traumatic 
deviation of the nasal septum, with 50 percent obstruction of 
the nasal passage on both sides or complete obstruction to 
one side,  There is no higher rating available under this 
diagnostic code.

Under 38 C.F.R. § 4.97, Diagnostic Code 6504, which applies 
to loss of part of the nose, or scars, a 10 percent rating is 
warranted for loss of part of one ala, or other obvious 
disfigurement.  A 30 percent rating is warranted for loss of 
part of the nose, or scars, resulting in exposure of both 
nasal passages. An increased rating may also be evaluated 
under 38 C.F.R. § 4.118, Diagnostic Code 7800, as 
disfigurement of the head, face, or neck.

Disfigurement of the head, face, or neck is evaluated as 
follows: with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or, with 
six or more characteristics of disfigurement (80 percent); 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features of paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or, with four or five 
characteristics of disfigurement (50 percent); with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips); or, with two or three characteristics of 
disfigurement (30 percent); and with one characteristic of 
disfigurement (10 percent).  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2008).

The 8 characteristics of disfigurement, for the purposes of 
evaluation under Section 4.118, are: (1) scar 5 or more 
inches (13 or more cm) in length; (2) scar at least one- 
quarter inch (.6 cm) wide at widest part; (3) surface contour 
of scar elevated or depressed on palpation; (4) skin adherent 
to underlying tissue; (5) skin hypo- or hyper- pigmented in 
an area exceeding six square inches (39 sq. cm); (6) skin 
texture abnormal (irregular, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm); (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm); and (8) skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm).  Id. at Note (1).

The Board notes that VA recently amended the Schedule for 
Rating Disabilities by revising that portion of the schedule 
that addresses the skin, so that it more clearly reflects 
VA's policies concerning the evaluation of scars, and 
specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; 
however, the amendment is effective for claims filed on and 
after October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 
23, 2008).  As this claim was filed prior to this date, the 
amendments are inapplicable.

The Veteran was afforded a VA examination dated in May 2008 
in connection with his claim.  The examiner indicated that 
the Veteran's claims file had been reviewed in connection 
with the examination.  The examiner indicated that the 
Veteran fractured his nasal bones while in the military.  The 
Veteran was noted to have no history of neoplasm or 
osteomyelitis, but did have a diagnosis of occasional allergy 
and sinusitis with nonincapacitating episodes with purulent 
drainage and sinus pain.  The examiner indicated that there 
were approximately four episodes of sinusitis per year 
lasting approximately 3 or 4 days.  The Veteran was noted to 
have current symptoms of nasal congestion and sinus headaches 
less than monthly.  The Veteran was not indicated to have any 
difficulty breathing or speech impairment.  There was no 
evidence of sinus disease upon examination.  In addition, 
there was no soft palate abnormality, no nasal obstruction, 
and no nasal polyps.  The Veteran was noted to have septal 
deviation due to trauma.  The examiner also found no 
permanent hypertrophy of turbunates from bacterial rhinitis, 
no rhinoscleroma, no tissue loss, scarring or deformity of 
the nose, and no evidence of Wegener's granulomatosis or 
granulomatous infection.  X-rays showed normal paranasal 
sinuses and no evidence of new fracture.  There was, however, 
a deformity of the tip of the nasal bones consistent with an 
old fracture.  In summary, the examiner found minor residuals 
of a fractured septum visible on CT scan, and no evidence of 
chronic or recurrent sinusitis or airway obstruction as a 
result of the fracture.  The Veteran was diagnosed with 
fracture of the nasal septum.

Based on the foregoing, a compensable evaluation is not 
warranted under Diagnostic Code 6502. As outlined above, 
examination has not shown 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side. 
Likewise, a compensable rating is not warranted under 
Diagnostic Code 6504, as the evidence does not reflect scars 
or loss of part of the nose.  Nor is a higher rating 
warranted for disfigurement under Diagnostic Code 7800, as 
the examination reports do not identify any tissue loss, 
scarring, or deformity.

The Board finds that the preponderance of the probative 
evidence of record is against the claim of entitlement to a 
compensable rating for status post nasal fracture  
Consequently, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

D.  Other considerations

The Board notes that the record does not establish that the 
schedular criteria are inadequate to evaluate the Veteran's 
disabilities so as to warrant assignment of higher 
evaluations on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the Veteran's 
disabilities have resulted in marked interference with 
employment.  In addition, there is no showing that the 
disabilities have necessitated frequent periods of 
hospitalization, or that they have otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In addition, in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the Court held that a total rating based upon individual 
unemployability due to service-connected disability (TDIU) 
claim is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  
 
Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran does not meet the numerical 
criteria set forth above, as his total combined evaluation 
for his service-connected disabilities is 40 percent 
disabling, with the highest evaluation being 20 percent 
disabling. And, while the Veteran was noted in the September 
2008 back examination to be unemployed, the Veteran is also 
noted to be retired in 1993, and the Veteran's medical 
records do not indicate that he is otherwise unemployable due 
to his service-connected disabilities. Finally, the Board 
notes that the Veteran was denied entitlement to individual 
unemployability in a rating decision dated in June 2009.  

Therefore, the Board finds that no further consideration of a 
TDIU is warranted.  

III.  Service connection.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical, or in certain circumstances, lay evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995; see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disorder for 
VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes where there is no 
credible lay evidence of a continuity of symptomatology.  
Davidson; see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Veteran can attest to factual matters of 
which he or she had first-hand knowledge, e.g., experiencing 
pain in service, reporting to sick call, being placed on 
limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In this case, the Veteran contends that he has hearing loss 
and tinnitus that are related to his military service.  
Specifically, the Veteran asserts that noise from close 
proximity to a gas explosion in service caused hearing loss 
and tinnitus.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records do not show evidence 
of hearing loss or a hearing condition in service.  More 
importantly, however, the Veteran's post-service treatment 
records do not contain audiograms or any evidence indicating 
a current hearing loss disability or tinnitus.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for hearing 
loss and tinnitus.  As noted above, the existence of a 
current disorder is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disorder for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In addition, the Board notes that the Veteran can attest to 
factual matters of which he has first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, as a lay person, the Veteran is generally not 
capable of making medical conclusions.  Thus, lay statements 
regarding the existence of a disability or causation are 
generally not competent.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  While the Veteran is competent to report 
what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

In this case, the Board finds that the Veteran is competent 
to report having symptoms of hearing loss and tinnitus since 
service.  The Veteran, however, is not capable of providing a 
diagnosis or making a medical conclusion as to causation.  

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  In this 
case, the Board finds that the medical evidence does not 
indicate that the Veteran currently has a diagnosed hearing 
loss disability or tinnitus, and even if there were, there is 
no medical evidence indicating that such disabilities were 
related to his military service, including the gas explosion 
therein.  

In conclusion, the Board concludes that the preponderance of 
the evidence is against finding that the Veteran's claimed 
disabilities are etiologically related to his military 
service.  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record. Hensley v. Brown, 5 Vet. App. 155 
(1993).  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the Veteran's claims.

IV.	Request to reopen a claim of service connection for 
refractive error, claimed as vision disability.

The Veteran contends that he is entitled to service 
connection for refractive error, claimed as vision 
disability. 

In an August 1952 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
refractive error.  The Veteran did not file a notice of 
disagreement and the decision became final.

With respect to the Veteran's claim, the medical evidence 
associated with the Veteran's claims file since August 1952 
consists of private and VA treatment records, and statements, 
including lay statements, submitted by the Veteran in 
connection with the claim.  These records indicate treatment 
for many disabilities, including diabetes mellitus, coronary 
artery disease, and chronic obstructive pulmonary disease, 
among other conditions.  The records also contain an order 
form for spectacles dated January 18, 1953 indicting that the 
Veteran had uncorrected visual acuity of 20/50 in the right 
eye and 20/30 in the left eye.  (Here, the Board notes that 
the order form records only the date "January 18" and the 
Veteran's age of 23.  The year is not readable on the form.  
But taking into account that the Veteran was born on July 20, 
1929, the Board finds that the year of the form must be 
1953).  However, other than refractive error, the medical 
evidence after August 1952 shows no pertinent abnormalities 
or any other eye disability.  In addition, there is no 
medical evidence or opinion that indicates that an acquired 
eye disability had its onset in service or within one year of 
service, or is otherwise related to the Veteran's military 
service.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  The Board observes that a regulatory change 
with respect to new and material evidence claims has been 
made which applies prospectively to all claims submitted on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the 
Veteran filed his claim to reopen after this date, the new 
version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.

As set forth above, the evidence associated with the claims 
file since the August 1952 rating decision consists of 
private and VA treatment records.  This evidence is new 
evidence, in that it was not previously physically of record 
at the time of the April 2005 decision.  However, the 
evidence is not "material evidence" since it does not 
indicate ongoing treatment for an acquired vision disability 
and basically reiterates the Veteran's prior contentions 
already of record.  This evidence does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  
Without such evidence, there is no reasonable possibility of 
substantiating the Veteran's claims. 38 C.F.R. § 3.156.  See 
also Corneal v. Brown, 6 Vet. App. 59, 62 (1993) (medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing other crucial 
matters, such as medical nexus, does not constitute new and 
material evidence).  

In this regard, the Board also notes that, for purposes of 
entitlement to benefits, the law provides that refractive 
errors of the eyes are congenital or developmental defects 
and are not a disease or injury within the meaning of 
applicable legislation. In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia, 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically 
prohibit service connection for refractive errors of the eyes 
unless such defect was subjected to a superimposed disease or 
injury which created additional disability.  See VAOPGCPREC 
82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 
30, 1990).

Here, the Board also notes that the Veteran's statements and 
lay statements submitted on behalf of the Veteran in 
connection with the claim, do not support reopening of his 
claim.  The Veteran and other lay persons can attest to 
factual matters of which they had first-hand knowledge, e.g., 
experiencing pain, but laypersons are not competent to offer 
medical opinions.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  See also, Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), off's sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  As such, the Veteran's 
statements, and the lay statements submitted on the Veteran's 
behalf, indicating that the veteran had decreased vision 
after the in-service stove explosion, are not competent 
evidence with respect to medical nexus.

In this case, the information added to the record since 
August 1952 is cumulative, at best, of the evidence 
previously considered and does not relate to an unestablished 
fact necessary to substantiate the claim and, therefore, does 
not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  

For these reasons, the Board finds the new evidence of record 
is not material to the Veteran's claim of entitlement to 
service connection for refractive error.  As such, the 
Veteran's claim is not reopened; and the appeal is denied.


ORDER

An evaluation in excess of 20 percent for service-connected 
limitation of motion of the right elbow is denied.

An evaluation in excess of 20 percent for service-connected 
limitation of supination and pronation, right upper 
extremity, is denied.

An initial evaluation in excess of 10 percent for service-
connected facet arthropathy of the lumbar spine is denied.

A compensable initial evaluation of service-connected status 
post nasal fracture is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for refractive error of the 
eyes has not been received, and the appeal is denied. 




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


